


116 HR 7581 IH: To require certain officers and employees in the executive branch of the Federal Government to divest certain financial interests, and for other purposes.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7581
IN THE HOUSE OF REPRESENTATIVES

July 13, 2020
Mr. Cicilline introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To require certain officers and employees in the executive branch of the Federal Government to divest certain financial interests, and for other purposes.


1.Divestiture of certain financial interests of Federal officers and employees and spouses
(a)DefinitionsIn this Act— (1)the term covered significant business interest—
(A)means any financial interest of a covered officer or employee in a corporation, company, association, firm, partnership, proprietorship, or any other business entity of which the covered officer or employee is— (i)a trustee;
(ii)a partner; (iii)an officer;
(iv)a director; or (v)a shareholder who holds more than 10 percent of any class of equity securities; and
(B)does not include any financial interest consisting of obligations issued by the Treasury, diversified mutual funds that qualify for a regulatory exemption, or residential property that is not held for the production of rental or other income;  (2)the terms conflict-free holding and qualified blind trust have the meanings given those terms in sections 102(f)(3) and 102(f)(8), respectively, of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
(3)the term covered officer or employee means— (A)any individual occupying a position—
(i)listed under the Executive Schedule (subchapter II of chapter 53 of title 5, United States Code); (ii)in the Senior Executive Service as a noncareer appointee (as that term is defined in section 3132(a) if such title); 
(iii)of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations; or (iv)in the executive branch whose appointment is made by the President, by and with the advice and consent of the Senate; and
(B)any individual occupying any of the following positions: (i)Assistant to the President for National Security Affairs.
(ii)Assistant to the President and Chief of Staff. (iii)Assistant to the President and Deputy Chief of Staff.
(iv)Assistant to the President and Deputy Chief of Staff for Communications (or Director of Communications). (v)Assistant to the President and Press Secretary.
(vi)Senior Advisor to the President. (vii)Assistant to the President and Staff Secretary.
(viii)Assistant to the President for Homeland Security and Counterterrorism. (ix)Assistant to the President and Counselor to the President.
(x)Director of the National Economic Council. (xi)Director of the Domestic Policy Council.
(xii)Assistant to the President and Chief of Staff or Deputy Chief of Staff to the Vice President. (xiii)Special Assistant to the President and Director of Communications for the Vice President.
(xiv)Press Secretary to the Vice President. (xv)Senior Advisor to the Vice President.
(xvi)Deputy Assistant to the President and National Security Advisor or Deputy National Security Advisor to the Vice President. (xvii)Deputy Assistant to the President and Counselor to the Vice President. 
(xviii)Assistant to the President and White House Counsel. (b)Divestiture of covered significant business interest (1)In generalA covered officer or employee or the spouse of any such officer or employee shall divest of any covered significant business interest by transferring such interest to a qualified blind trust.
(2)Trustee dutiesWithin a reasonable period of time after the date a covered significant business interest is transferred to a qualified blind trust under paragraph (1), the trustee of the qualified blind trust shall— (A)sell the interest; and
(B)use the proceeds of the sale of the interest to purchase conflict-free holdings. (c)EnforcementThe Attorney General, the attorney general of any State, or any person aggrieved by any violation of subsection (b) may seek declaratory or injunctive relief in a court of competent jurisdiction if there is probable cause to believe that a covered officer or employee or the spouse of such an officer or employee has not complied with such subsection.

